People v Yonke (2019 NY Slip Op 03274)





People v Yonke


2019 NY Slip Op 03274


Decided on April 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2019

Friedman, J.P., Gische, Webber, Kahn, Oing, JJ.


9114 43704C/11

[*1]The People of the State of New York,	 Respondent,
vPaule-Sylvie Yonke, Defendant-Appellant.


Christina A. Swarns, Office of The Appellate Defender, New York (Angie Louie of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Colleen D. Duffy, J.), rendered December 20, 2012, convicting defendant, after a nonjury trial, of attempted assault in the third degree, menacing in the third degree (three counts), harassment in the second degree and attempted criminal possession of a weapon in the fourth degree, and sentencing her to an aggregate term of time served and one year's probation, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations,
including its evaluation of issues relating to the timeliness of the victims' reports of defendant's conduct.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2019
CLERK